Citation Nr: 1131446	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability of multiple joints including the hands and back, to include degenerative arthritis and degenerative disc disease of the lumbar spine, and psoriatic arthritis, including as secondary to the service- connected skin condition (psoriasis).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the RO.  In that decision, the RO denied service connection for psoriatic arthritis.  The Veteran filed a notice of disagreement (NOD) in January 2006.  The RO issued a statement of the case (SOC) in March 2007.  The Veteran filed a substantive appeal (via a VA Form 9) in April 2007.

The Board observes that in his substantive appeal, the Veteran asserted that he suffered psoriasis in service, and that his arthritis began to manifest itself shortly thereafter.  He maintains that he suffers stiffness in his back and in all four extremities, and relates that he only discovered a connection many years later between psoriasis and arthritis.  Moreover, as addressed in the February 2007 SOC, the record evidence shows diagnoses of degenerative arthritis and degenerative disc disease of the lumbar spine.  Based on the Veteran's contentions, the issue has been characterized as listed on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a hearing before a Decision Review Officer at the RO in June 2007.  A transcript of that hearing has been reviewed and associated with the claims file.

As a final preliminary matter the Board notes that this matter was previously before the Board and was remanded in December 2010 for further development.  That development having been completed, the claim has been returned to the Board for adjudication.  

FINDING OF FACT

A disability of multiple joints including the hands and back, to include degenerative arthritis and degenerative disc disease of the lumbar spine, and psoriatic arthritis, has not been shown to be related to any incident of service or to the Veteran's service-connected psoriasis.  


CONCLUSION OF LAW

A disability of multiple joints including the hands and back, to include degenerative arthritis and degenerative disc disease of the lumbar spine, and psoriatic arthritis, was not incurred in, or aggravated by, active service, and is not proximately due to, or the result of the Veteran's service-connected psoriasis disability.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119- 20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection, he was provided notice of the VCAA in October 2004.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in March 2006, pertaining to the downstream disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also sent a March 2011 letter which pertained to his secondary service connection claim.  Subsequently, the RO readjudicated the claim and issued a May 2011 Supplemental Statement of the case (SSOC). Hence, while some of this notice was provided after the rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or SSOC, is sufficient to cure a timing defect). 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports, private medical records, VA examinations and statements from the Veteran and his representative.  Pursuant to the December 2010 Board remand, the Veteran was again examined in April 2011 and a medical opinion was obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II.  Analysis

A.  Applicable Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).
Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

B.  Multiple Joint Disability

The Veteran has alleged that he has developed a multiple joint disability as a result of his military service, to include as secondary to his service-connected psoriasis disability.  In his VA Form-9, the Veteran indicated that he had been suffering from psoriasis since his military days.  He stated that his arthritis began to manifest itself shortly after his release from the Navy to where he began to suffer from stiffness in his back and all four extremities.  The Veteran indicated that he only discovered the connection many years later between psoriasis and arthritis.  

The Veteran indicated, in his Notice of Disagreement (dated January 2006), that he first complained of arthritic pain in 2002 at his first visit to the VA.  

Results of magnetic resonance imaging (MRI) of the lumbar spine, in June and July 2003, were interpreted as showing severe arthritis and degenerative disc disease of the lumbar spine.
The Veteran was afforded a VA examination in January 2005 to assess his psoriasis. The Veteran was diagnosed with psoriasis with possible psoriatic arthritis, given the Veteran's symptoms.  The examiner ordered x-rays of the Veteran's hands and spine in order to evaluate for psoriatic arthritis.  The examiner explained in a March 2005 memorandum that the Veteran had psoriasis with symptoms suggestive of psoriatic arthritis as well; however, x-rays were needed to confirm the diagnosis.  In March 2005 those x-rays were obtained and were all negative.  Specifically, there was no radiographic evidence of psoriatic arthritis.  

The Veteran was afforded a VA examination in April 2011 in order to obtain a medical opinion as to whether the Veteran was suffering from arthritis that may be associated with his service-connected psoriasis.  The April 2011 VA examiner indicated that the Veteran had not developed psoriatic arthritis in any of his joints (the examiner performed a very thorough physical examination and examined the Veteran's feet, ankles, hips, shoulders, and hands).  The examiner explained that according to some literature, only about 5 percent of patients with psoriasis develop psoriatic arthritis.  There are various forms of psoriatic arthritis but the exam findings and the imaging do not support a diagnosis of psoriatic arthritis (including no signs of inflammation).  The only findings are consistent with degenerative changes of the spine and SI joints; this is a non inflammatory condition and is not related to psoriasis.  The examiner went on to say that upon review of the medical records, there were no notes that indicated psoriatic arthritis that were based on examination of the joints and imaging ( please note that the C&P dermatology examination did not mention any abnormalities of the joints on physical examination).  

However, the examiner did report that the Veteran has evidence of degenerative arthritis of the lumbar spine but that it did not have its onset in the service nor was it otherwise caused by any incident that occurred during service and was not manifested within one year following the Veteran's discharge from service in August 1965.  The examiner noted that the imaging confirmed the presence of degenerative arthritis and disc disease of the spine.  However, there were no records about the neck or low back in the service records, or one year following the Veteran's discharge from service.  In fact, the physical dated June 1965 was normal regarding extremities and spine.  The cervical spine was not mentioned until today.  The low back pain was not mentioned until 1998 and was diagnosed as mechanical back strain at the time.  The degenerative changes were not noted until 2003.  In addition, the Veteran stated that he never had any injury to his spine and there no incidents mentioned in his service records that caused his spine problems. 

The examiner indicated that the Veteran's service connected psoriasis was not the cause of any currently diagnosed degenerative arthritis of the lumbar spine nor had it caused a permanent worsening of any currently diagnosed degenerative arthritis of the lumbar spine, beyond the natural progression of the disease.  The examiner explained that psoriasis does not cause degenerative arthritis of the spine.  Psoriasis can be associated with informatory changes of the spine such as spondylitis, but there is no evidence of that condition on imaging and there was no evidence to suggest psoriasis caused the degenerative arthritis of the spine.  

In addition the examiner found that the Veteran's service connected psoriasis was not the cause of any currently diagnosed disc disease of the lumbar spine and did not cause a permanent worsening of any currently diagnosed degenerative disc disease of the lumbar spine, beyond the natural progression of that disease.  The examiner explained that psoriasis does not cause degenerative disc disease of the spine.  Psoriasis can be associated with informatory changes of the spine such as spondylitis, but there is no evidence of that condition on imaging and there was no evidence to suggest psoriasis caused the degenerative disc disease of the spine.  

After considering the evidence of record the Board has determined that the preponderance of the evidence is against the Veteran's claim.

In the instant case there is evidence of a current disability as the Veteran has been found to have lumbosacral degenerative arthritis and disc disease with lumbrosacral strain and borderline minimal spinal stenosis at L4-5.  However, there is no evidence of a nexus between the claimed multiple joint disability and the Veteran's military service or his service-connected psoriasis.

Weighing against the Veteran's claim is the opinion of the April 2011 VA examiner.  To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given that the examination report was the product of a thorough interview and examination of the Veteran, a review of the Veteran's claims file, and contains the above criteria, the Board finds that the Board has met its duty to assist with respect to obtaining a medical opinion and finds this opinion to be probative.  In addition, because the examiner explained the reasons for her conclusions of a lack of nexus between any multiple joint disability and service or the Veteran's service-connected psoriasis, based on an accurate characterization of the evidence of record, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The only evidence which tends to support the Veteran's claim, are the Veteran's lay statements.  

To the extent that the Veteran himself has related his current arthritis to his service and service-connected psoriasis, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, a contention that the Veteran's arthritis is related to service or his service-connected psoriasis is an etiological question as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

It is also significant to note that the Veteran does not contend, and the evidence does not reflect, that there was continuity of symptomatology.  The Veteran's statements did not indicate that he experienced continuity of symptomatology.  Rather, he stated (in his VA Form-9) that his arthritis began to manifest itself shortly after his release from service.  

Given that the only competent medical opinion of record weighs against the Veteran's claim and with no evidence showing that the claimed disability is related to the Veteran's service or his service-connected disability, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability of multiple joints including the hands and back, to include degenerative arthritis and degenerative disc disease of the lumbar spine, and psoriatic arthritis, including as secondary to the service- connected skin condition (psoriasis) is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


